COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00395-CV


IN RE DAVID GLEN HARRIS                                                  RELATOR


                                     ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2011-PR00903-1

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.


                                                    PER CURIAM

PANEL: DAUPHINOT, WALKER, and SUDDERTH, JJ.

DELIVERED: January 6, 2016




      1
       See Tex. R. App. P. 47.4, 52.8(d).